DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US PGPub 2017/0121145 A1) in view of Endo et al. (US PGPub 2017/0066616 A1).
As to claim 1, Otsuka et al. teaches a medium loading device (see figure 7) used for a printing apparatus including a discharging portion discharging a medium (figures 1-2), the medium loading device comprising:
a loading portion (20) configured to load the medium discharged from the discharging portion (figure 7); and
wherein the loading portion includes:
a first loading portion (the portion of 208 near 201a) that includes a downward sloped surface (sloped downward surface of 210a in figure 7) sloping downward in the 
a second loading portion (the portion of 208 near 220) that includes an upward sloped surface (sloped upward surface of 220) sloping upward in the discharging direction and that is provided downstream of the first loading portion in the discharging direction (figure 7),
the downward sloped surface and the upward sloped surface form a discharging path through which the medium is discharged (figure 7).
Otsuka et al. does not teach a plurality of pressing portions provided downstream of the discharging portion in a discharging direction of the medium, the plurality of pressing portions being configured to press the medium loaded on the loading portion, the plurality of pressing portions includes:
a first pressing portion configured to press the medium loaded on the first loading portion; and
a second pressing portion configured to press the medium loaded on the second loading portion.
Endo et al. teaches a plurality of pressing portions (51-53) provided downstream of the discharging portion in a discharging direction of the medium (see figures 2 and 4), the plurality of pressing portions being configured to press the medium loaded on the loading portion (figure 4), the plurality of pressing portions includes:
a first pressing portion (51-52) configured to press the medium loaded on the first loading portion (59, considered in combination to correspond to the portion of 208 near 201a of Otsuka et al.); and

It would have been obvious to one skilled in the art before the effective filing date to modify Otsuka et al. to have a plurality of pressing portions provided downstream of the discharging portion in a discharging direction of the medium, the plurality of pressing portions being configured to press the medium loaded on the loading portion, the plurality of pressing portions includes: a first pressing portion configured to press the medium loaded on the first loading portion; and a second pressing portion configured to press the medium loaded on the second loading portion as taught by Endo et al. because the provision of the pressing portions allows the sheets to be stacked more accurately (paragraphs [0046]-[0047]).
As to claim 2, Otsuka et al. teaches a medium loading device (figure 7) used for a printing apparatus including a discharging portion discharging a medium (figures 1-2), and a first loading portion (the portion of 208 near 201a) configured to load the medium, the first loading portion including a downward sloped surface sloping downward in the discharging direction and provided downstream in a discharging direction (figure 7), in which the discharging portion discharges the medium,
the medium loading device comprising:
a second loading portion (the portion of 208 near 220) configured to load the medium and including an upward sloped surface sloping upward in the discharging direction and provided downstream of the first loading portion in the discharging direction (figure 7).

the plurality of pressing portions includes:
a first pressing portion configured to press the medium loaded on the first loading portion; and
a second pressing portion configured to press the medium loaded on the second loading portion.
Endo et al. teaches a plurality of pressing portions (51-53) configured to press the medium loaded at the first loading portion and the second loading portion (figure 4), and provided downstream of the discharging portion in the discharging direction (see figures 2 and 4), wherein
the plurality of pressing portions includes:
a first pressing portion (51-52) configured to press the medium loaded on the first loading portion (59, considered in combination to correspond to the portion of 208 near 201a of Otsuka et al.); and
a second pressing portion (53) configured to press the medium loaded on the second loading portion (61b, considered in combination to correspond to the portion of 208 near 220 of Otsuka et al.).
It would have been obvious to one skilled in the art before the effective filing date to modify Otsuka et al. to have a plurality of pressing portions configured to press the medium loaded at the first loading portion and the second loading portion, and provided downstream of the discharging portion in the discharging direction, wherein the plurality 
As to claim 5, Otsuka et al. as modified (citations to Endo et al unless otherwise indicated) teaches further comprising
a frame body (55) supporting the second pressing portion (figure 2); and
a support portion (58) rotatably supporting the frame body (paragraph [0044]).
As to claim 7, Otsuka et al. as modified (citations to Otsuka et al. unless otherwise indicated) teaches wherein
a plurality of first protrusions (201a) protruding in the discharging direction and constituting the downward sloped surface, is provided at an end of the first loading portion in the discharging direction (see figure 6 and paragraph [0028]),
a plurality of second protrusions (the ribs shown on 220) protruding in an opposite direction that is opposite to the discharging direction and constituting the upward sloped surface, is provided at an end of the second loading portion in the opposite direction (see figure 6), and
each of the plurality of first protrusions and each of the plurality of second protrusions are disposed alternately in an intersecting direction that intersects the discharging direction, and overlap when viewed in the intersecting direction (see figure 6).
As to claim 8, Otsuka et al. as modified teaches (citations to Otsuka et al. unless otherwise indicated) wherein a convex portion extending in the discharging direction is provided at the downward sloped surface (201a) and the upward sloped surface (220).
As to claim 9, Otsuka et al. as modified teaches (citations to Otsuka et al. unless otherwise indicated) wherein a convex portion (220) extending in the discharging direction is provided at at least one of the first protrusion and the second protrusion (see figure 6).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US PGPub 2017/0121145 A1) and Endo et al. (US PGPub 2017/0066616 A1) as applied to claim 1 above, and further in view of Tokuno (US PGPub 2009/0102111 A1).
As to claim 3, Otsuka et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein when the first pressing portion and the second pressing portion press the medium, pressing force of the second pressing portion is smaller than pressing force of the first pressing portion.
Tokuno teaches a second pressing portion presses the medium with a variable pressing force (paragraphs [0061] and [0064]). One skilled in the art before the effective filing date would have recognized the benefit of having the adjustable force on the end of the sheet to allow the force to be adjusted as the stack rises allowing the loading of the medium to be more stable (paragraph [0061]). It is considered that at least some of the adjusted forces are capable of being less than the pressing force of the first pressing portion which is set to ensure the front of the documents are held down such that feeding errors do not occur (paragraphs [0044]-[0045] of Endo et al.).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US PGPub 2017/0121145 A1) and Endo et al. (US PGPub 2017/0066616 A1) as applied to claim 1 above, and further in view of Yoshida (US PGPub 2012/0242035 A1).
As to claim 4, Otsuka et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein one of or both of the first pressing portion and the second pressing portion include a roller that is rotatable and contactable with the medium.
Yoshida teaches a pressing portion (200A) includes a roller (202A) that is rotatable and contactable with the medium (paragraph [0187]).
It would have been obvious to one skilled in the art before the effective filing date to modify Otsuka et al. as modified to further include wherein one of or both of the first pressing portion and the second pressing portion include a roller that is rotatable and contactable with the medium as taught by Yoshida because it reduces friction between the sheet and the guide (paragraph [0187]), allowing paper to be discharged smoothly in a well known manner and with predictable results. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US PGPub 2017/0121145 A1) and Endo et al. (US PGPub 2017/0066616 A1) as applied to claim 1 above, and further in view of Hirata (US PGPub 20170087887 A1). 
As to claim 6, Otsuka et al. as modified (citations to Endo et al. unless otherwise indicated) teaches wherein
the first pressing portion (51, 52) is configured to move to an upper limit position and a lower limit position (paragraph [0044]), and is spaced apart from the downward sloped surface at the lower limit position (figure 7), and
the second pressing portion is configured to move to an upper limit position and a lower limit position (paragraph [0044]).
Otsuka et al. as modified does not explicitly teach the second pressing portion is spaced apart from the upward sloped surface at the lower limit position.
Hirata teaches a first pressing portion (141b) and a second pressing portion configured to move to an upper limit and a lower limit (figure 4B), and the second pressing portion is spaced apart from the upward sloped surface at the lower limit position (solid lines in figure 4B).
It would have been obvious to one skilled in the art before the effective filing date to modify Otsuka et al. as modified to have the second pressing portion is spaced apart from the upward sloped surface at the lower limit position because it is another well known configuration for a pressing member allowing less wear on the surface of the tray with predictable results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura (JP 2016003129 A1) teaches the benefit of reducing friction for the guide member (page 6, first-second paragraph).
Tanaka et al. (US PGPub 2012/0147112 A1) and Mori (JP 2007091403 A) teach systems similar to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853